Citation Nr: 1512209	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1975 to July 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran requested a travel Board hearing on his March 2013 VA Form 9 (Appeal to Board of Veterans' Appeals).  In a statement dated May 2013 from the Veteran's representative, the hearing request was canceled.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Veteran's DD-214 listed his primary specialty number and title as 0311 and Rifleman and also noted rifle and pistol expert badges.  In an August 2011 statement, the Veteran stated that his military occupational specialty (MOS) was 0311, "which required close proximity to live fire during training sessions."  On his March 2013 Form 9, the Veteran stated that he fired pistols and rifles "during Infantry training school and live fire exercises."  In the September 2011 RO request for a VA examination, the RO noted that the "MOS of Rifleman has been found to have a high probability of noise exposure."  As such, the Board concedes in-service noise exposure.

The Veteran was afforded a VA examination in September 2011.  A negative opinion was provided as to direct service connection.  The examiner provided a rationale that stated the Veteran's "separation audiogram shows thresholds of 0-10 dB in the frequency range 3-6 Hz., where the effects of noise-induced acoustic trauma would be most evident, if present.  These frequencies (along with the rest of the frequency range that was tested) are perfectly normal, and thus there is no evidence of noise-induced acoustic trauma."

After review, the Board finds that remand is required for an additional VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner's rationale relied on a lack of in-service documentation of the Veteran's claim.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2014)), however, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board notes that private medical records from Dr. V.P. discussed the Veteran's hearing loss and related it to service, though without providing a rationale.  Remand is therefore required for a new VA examination and opinion.  

The Veteran has additionally contended that his hearing loss is the result of an in-service injury he sustained when he "passed out and hit [his] head on a curb resulting in a concussion."  See August 2011 Veteran Statement.  A July 14, 1976 service treatment record (STR) referenced the Veteran passing out (specifically having syncope) and noted a diagnosis of possible mild concussion.  July 9, July 12 and (an additional) July 14 1976 STRs also related to this in-service incident.  The Veteran has referenced that he was hospitalized as a result of this incident.  See, e.g., id.  As in-patient hospital records are usually stored separately from the STRs, while on remand, the Veteran must be contacted to clarify the date and location of treatment and if the Veteran provides such information, any available in-patient treatment records related to this hospitalization must be sought.  Additionally, the VA examiner must consider whether any bilateral hearing loss is related to such in-service incident.  
  
Finally, on the Veteran's March 2013 Form 9, he stated that he "did have adequate documentation and testing to reveal current hearing loss, to include medical evidence from Dr. [V.P.] and audiological results from Dr. [R.], a Board Certified Audiologist."  While of record are private medical records from Dr. V.P., there are no records from Dr. R.  The private medical records from Dr. V.P. contain audiometric testing, but such was noted to be conducted by Dr. J.M.  VA's duty to assist a Veteran includes the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  As the Veteran referenced medical evidence from an audiologist that is not of record, these outstanding records would be relevant to the claim on appeal.  As such, pursuant to VA's duty to assist, while on remand, attempt must be made to obtain any outstanding records from Dr. R.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, attempt to obtain any outstanding relevant private treatment records from Dr. R., a Board Certified Audiologist (as referenced on the Veteran's March 2013 Form 9).  All efforts to obtain any such records must be documented in the claims folder.

2.  Contact the Veteran and request that he clarify the approximate date and location of any in-patient treatment in service related to passing out and injuring his head in-service.  If the Veteran provides such information, attempt to obtain any available in-patient treatment records.

3.  After completion of above, afford the Veteran an appropriate VA examination to evaluate the etiology of any bilateral hearing loss present.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any bilateral hearing loss present had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service noise exposure and/or the in-service incident relating to the Veteran passing out and injuring his head.  See July 9, July 12 and July 14 (two records), 1976 service treatment records relating to this incident.  The examiner should also address whether the Veteran has delayed onset hearing loss which is at least as likely as not related to service.  

The examiner's attention is directed to the private medical records from Dr. V.P.  See December 13 and 17, 2010 treatment note (stating that the Veteran "was seen in evaluation for hearing loss primarily due to noise exposure during the military") and March 2011 treatment note (noting an impression of "[s]uspect bilateral high tone hearing loss probably due to noise induced").  

Attention is also invited to the Veteran's April 2011 VA Form 21-526 (Veteran's Application for Compensation and/or Pension) (noting his bilateral hearing loss began in August 1977) and the June 1978 Report of Medical History accompanying the June 1978 separation examination (where the Veteran reported having ever had or having now hearing loss).

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




